DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 11/15/2021 have been entered.
Per the 11/15/2021 amendment:
Claims 1, 9, 11 and 19 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see pages 10-11 of Remarks, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Zhang (see below).
Examiner would like to respond to applicant’s arguments in part with respect to the contention that previously cited art does not read on “a power headroom of each of .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang (US 20100158147 A1), hereafter Z1.
Regarding Claim 1, Z1 discloses the below limitations:	receiving, by a terminal device, an uplink grant from a base station (Z1 Par 12 PUSCH transmission is schedule and controlled by the eNodeB using the UL scheduling grant); and	sending, by the terminal device, a report to the base station (Par 14 WTRU reports back to eNodeB), wherein the report comprises one or more of:	a power headroom of at least one uplink subcarrier (Par 14-15 WTRU measures and reports back its DL pathloss estimate to the eNodeB in the form of a PH measurement ; Par 118 PH is carried in a MAC CE on the UL carrier and mapping of the PHR to the UL carrier(s) has to be specified; see also Fig 3 block 310 wherein PH for the current carrier is obtained) and	a power headroom of each at least one bandwidth part that corresponds to the at least one uplink subcarrier (Par 12 WTRU receives UL resource allocation (i.e. the indices of allocated resource blocks); Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); see for example Fig 1a-1c wherein examiner is reading the component carriers as analogous to bandwidth parts).

    PNG
    media_image1.png
    800
    306
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang (US 20100158147 A1), hereafter Z1, in view of Kim (US 20150087296 A1), hereafter K1.
Regarding Claim 1, Z1 discloses the below limitation:	receiving, by a terminal device, an uplink grant from a base station (Z1 Par 12 PUSCH transmission is schedule and controlled by the eNodeB using the UL scheduling grant); and	sending, by the terminal device, a report to the base station (Par 14 WTRU reports back to eNodeB), wherein the report comprises one or more of:	a power headroom of at least one uplink subcarrier (Par 14-15 WTRU measures and reports back its DL pathloss estimate to the eNodeB in the form of a PH measurement ; Par 118 PH is carried in a MAC CE on the UL carrier and mapping of the PHR to the UL carrier(s) has to be specified; see also Fig 3 block 310 wherein PH for the current carrier is obtained) and	a power headroom of each at least one bandwidth part that corresponds to the at least one uplink subcarrier (Par 12 WTRU receives UL resource allocation (i.e. the indices of allocated resource blocks); Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); see for example Fig 1a-1c wherein examiner is reading the component carriers as analogous to bandwidth parts).
Z1 does not disclose the below limitation:	sending, by the terminal device, a report to the base station, wherein the report comprises one or more of:
K1 does disclose the below limitation:	sending, by the terminal device, a report to the base station (K1 Fig 4 step 440 sending MAC PDU to eNB), wherein the report comprises one or more of:	a power headroom of at least one uplink subcarrier (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the measuring and reporting of PHR for a specific UL carrier, as disclosed in Z1, with the further step of reporting PHR of each component carrier during carrier aggregation, as disclosed in K1. As discussed above, the limitations herein can be interpreted such that Z1 reads upon them in their entirety. The limitations relating to PHR of an uplink subcarrier and PHR of one bandwidth part are not both required, as they are preceded by the phrase “one or more of the following.” Because Z1 and K1 are both directed to reporting PH of a component carrier, they can each read upon the limitation relating to the PHR of an uplink subcarrier. While neither reference explicitly discloses bandwidth part (BWP), such a limitation is not necessary because of the “or” conjunction. Despite this, examiner would like to note that a BWP is analogous to a component carrier because they are both sections of bandwidth of a certain range reserved for a particular use by a particular device. Therefore the uplink component carriers disclosed in Z1 can be interpreted to read upon the BWP of the instant claim. The reason that K1 is brought in as a 103 is largely directed to the method of reporting the PHR. The reporting method of Z1 is not clear, and merely states that a PHR is reported as cited above. K1 explicitly discloses multiplexing PHR onto a MAC CE, which is closer to the instant method of (potentially) reporting multiple sets of PH information at once. Reporting multiple PHR for each of one or more available sub-carriers allows the eNodeB to more efficiently assign resources without needing multiple transmission of PHR. Reporting multiple PHR also allows the base station to be aware of specific power requirements for each individual subcarrier, which in turn helps prevent errors caused by incorrect assignment of subcarriers. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Claims 2-3, 6-9, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of K1.
Regarding Claim 2, Z1 and K1 disclose the limitations of Claim 1.
Z1 further discloses the below limitation:	wherein the report further comprises a report on a first media access control MAC entity (Z1 Par 30 PHR is included in the MAC protocol data unit (PDU)),	in a serving cell in which the first MAC entity is located, activating, configuring, or reconfiguring at least one of the following that correspond to the first MAC entity: an uplink subcarrier, a bandwidth part, and an uplink shared channel (Fig 1a-1c and Par 11 gives example configurations of multiple component carriers (e.g. bandwidth parts); Par 13-15 disclose configuring an WTRU uplink subcarrier); and	triggering, by the terminal device, the report on the first MAC entity (Par 3 WTRU sends PHR to eNodeB).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned method with the further step of reporting the PHR of an uplink subcarrier on a MAC entity, as disclosed in Z1. Z1 includes the PHR on a MAC PDU, and as discussed above the PHR can refer to a specific subcarrier. Figs 1c-1c of Z1 disclose potential configurations of subcarriers in which discrete sections of bandwidths are separated into subcarriers (e.g. BWPs). Z1 is directed to reporting a power headroom for one or more of these component carriers, which reads upon the instant claims. Reporting PH for each of a series of component carriers aids in efficient assignment of resources in the network. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Z1 and K1 disclose the limitations of Claim 1.
Z1 further discloses the below limitation:	activating, configuring, or reconfiguring at least one of the following that correspond to a first MAC entity in the plurality of MAC entities: an uplink subcarrier, a bandwidth part, and an uplink shared channel (Z1 Fig 1a-1c and Par 11 gives example configurations of multiple component carriers (e.g. bandwidth parts); Par 13-15 disclose configuring an WTRU uplink subcarrier); and	triggering, by the terminal device, a report on each of the plurality of MAC entities, or triggering a report only on a first MAC entity (Fig 3 wherein a MAC CE is generated based on PH and repeats if the system expects a periodic PHR; Fig 3 block 310 discloses that the PHR is for "current carrier", implying that it is one of multiple the steps are performed on).
Z1 does not disclose the below limitation:	wherein a serving cell comprises a plurality of MAC entities and is a serving cell in a process in which the terminal device performs multi-connectivity communication,
K1 does disclose the below limitation:	wherein a serving cell comprises a plurality of MAC entities and is a serving cell in a process in which the terminal device performs multi-connectivity communication (K1 Par 11 UE may perform uplink transmission at more than one serving cell (see Fig 6 wherein steps loop indefinitely)),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned method with performing the steps of sending a PHR for one or more MAC entities, as described in both Z1 and K1. Both prior art references disclose sending a PHR associated with a given carrier (or subcarrier) to a base station. K1 discloses performing this step on more than one serving cell. Z1 can also be interpreted to apply to several subcarriers, but it is not explicitly stated as in K1. Performing the steps of configuring an uplink subcarrier and triggering a PHR for that subcarrier aids in correctly assigning resources by the relevant base station. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Z1 and K1 disclose the limitations of Claim 1.
Z1 further discloses the below limitation:	report power headroom information corresponding to an uplink subcarrier (Z1 Par 112 usage of specific PHRs allow a WTRU to report on different UL grants (e.g. different BWPs); examiner notes that uplink subcarrier and bandwidth part are read to be analogous herein), or	is used to indicate whether to report power headroom information corresponding to a bandwidth part (Par 112 usage of specific PHRs allow a WTRU to report on different UL grants (e.g. different BWPs); examiner notes that uplink subcarrier and bandwidth part are read to be analogous herein).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned method with sending a PHR for a particular uplink subcarrier as disclosed in Z1. Sending a PHR of a subcarrier aids the base station in properly assigning network resources based on power requirements. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Z1 and K1 disclose the limitations of Claim 1.
Z1 further discloses the below limitation:	configuring, by the terminal device, corresponding maximum transmit power for each uplink subcarrier, wherein maximum transmit power corresponding to all uplink subcarriers is the same or different (Z1 Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier);	configuring, by the terminal device, corresponding maximum transmit power for each bandwidth part, wherein maximum transmit power corresponding to all bandwidth parts is the same or different (see Par 29 above wherein a subcarrier (or component carrier) can be interpreted as a BWP);	obtaining, by the terminal device from a physical layer, at least one of a type corresponding to each uplink subcarrier, maximum transmit power corresponding to the type, and power headroom information corresponding to the type (Par 40 eNodeB may configure the maximum WTRU transmit power per carrier, per carrier group, or for all carriers); or	obtaining, by the terminal device from a physical layer, at least one of a type corresponding to each bandwidth part, maximum transmit power corresponding to the type, and power headroom information corresponding to the type (Par 40 eNodeB may configure the maximum WTRU transmit power per carrier, per carrier group, or for all carriers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned method with measuring and reporting a PH of a subcarrier that is different than another subcarrier, as disclosed in Z1. Subcarriers have different maximum transmit powers, and as such a subcarriers specific PHR should be reported to the eNodeB in order to facilitate the most efficient assignment of resources. If the PHR is not accurate for a subcarrier, it may cause issues if a device attempts to transmit at a higher energy than possible via the subcarrier. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Z1 and K1 disclose the limitations of Claim 1.
Z1 further discloses the below limitation:	after the uplink power control, calculating, by the terminal device, the power headroom of each uplink subcarrier or the power headroom of each bandwidth part (Z1 Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier).
Z1 does not disclose the below limitation:	performing, by the terminal device, uplink power control; 
K1 does disclose the below limitation:	performing, by the terminal device, uplink power control (K1 Par 15 apparatus includes a control unit to control a process of receiving configuration information for multiple carriers); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned method with reporting a PH for each of a plurality of subcarriers, as disclosed in Z1 and K1. Measuring and reporting a different PH for each subcarrier ensures that the PHR is accurate across the entire set of subcarriers. Reporting only a single PH across all subcarriers may cause issues if there are subcarriers with different power parameters. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, Z1 discloses the below limitation:	sending, by a base station, an uplink grant to a terminal device (Z1 Par 12 PUSCH transmission is schedule and controlled by the eNodeB using the UL scheduling grant); and	receiving, by the base station, a report from the terminal device, wherein the report comprises one (Par 14 WTRU reports back to eNodeB) (Par 14-15 WTRU measures and reports back its DL pathloss estimate to the eNodeB in the form of a PH measurement ; Par 118 PH is carried in a MAC CE on the UL carrier and mapping of the PHR to the UL carrier(s) has to be specified; see also Fig 3 block 310 wherein PH for the current carrier is obtained) and	a power headroom of at least one bandwidth part that corresponds to the at least one uplink subcarrier (Par 12 WTRU receives UL resource allocation (i.e. the indices of allocated resource blocks); Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); see for example Fig 1a-1c wherein examiner is reading the component carriers as analogous to bandwidth parts).
Z1 does not disclose the below limitation:	wherein the report comprises one or more of
K1 does disclose the below limitation:	receiving, by the base station, a report from the terminal device, wherein the report comprises one or more (K1 Fig 4 step 440 sending MAC PDU to eNB) of	a power headroom of at least one bandwidth part that corresponds to the at least one uplink subcarrier (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the measuring and reporting of PHR for a specific UL carrier, as disclosed in Z1, with the further step of reporting PHR of each component carrier during carrier aggregation, as disclosed in K1. As discussed above, the limitations herein can be interpreted such that Z1 reads upon them in their entirety. The limitations relating to PHR of an uplink subcarrier and PHR of one bandwidth part are not both required, as they are preceded by the phrase “one or more of the following.” Because Z1 and K1 are both directed to reporting PH of a component carrier, they can each read upon the limitation relating to the PHR of an uplink subcarrier. While neither reference explicitly discloses bandwidth part (BWP), such a limitation is not necessary because of the “or” conjunction. Despite this, examiner would like to note that a BWP is analogous to a component carrier because they are both sections of bandwidth of a certain range reserved for a particular use by a particular device. Therefore the uplink component carriers disclosed in Z1 can be interpreted to read upon the BWP of the instant claim. The reason that K1 is brought in as a 103 is largely directed to the method of reporting the PHR. The reporting method of Z1 is not clear, and merely states that a PHR is reported as cited above. K1 explicitly discloses multiplexing PHR onto a MAC CE, which is closer to the instant method of (potentially) reporting multiple sets of PH information at once. Reporting multiple PHR for each of one or more available sub-carriers allows the eNodeB to more efficiently assign resources without needing multiple transmission of PHR. Reporting multiple PHR also allows the base station to be aware of specific power requirements for each individual subcarrier, which in turn helps prevent errors caused by incorrect assignment of subcarriers. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, Z1 discloses the below limitation:	a processor and a memory (Z1 Fig 5 processor 516 and memory 522) storing instructions executable by the processor, wherein the instructions cause the processor to perform operations comprising:	receiving, an uplink grant from a base station (Par 12 PUSCH transmission is schedule and controlled by the eNodeB using the UL scheduling grant); and	sending, a report to the base station, wherein the report comprises (Par 14 WTRU reports back to eNodeB) (Par 14-15 WTRU measures and reports back its DL pathloss estimate to the eNodeB in the form of a PH measurement ; Par 118 PH is carried in a MAC CE on the UL carrier and mapping of the PHR to the UL carrier(s) has to be specified; see also Fig 3 block 310 wherein PH for the current carrier is obtained); and	a power headroom of at least one bandwidth part that corresponds to the at least one uplink subcarrier (Par 12 WTRU receives UL resource allocation (i.e. the indices of allocated resource blocks); Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); see for example Fig 1a-1c wherein examiner is reading the component carriers as analogous to bandwidth parts).
Z1 does not disclose the below limitation:	sending, a report to the base station, wherein the report comprises one or more of:
K1 does disclose the below limitation:	sending, a report to the base station, wherein the report comprises one or more (K1 Fig 4 step 440 sending MAC PDU to eNB) of:	a power headroom of at least one bandwidth part that corresponds to the at least one uplink subcarrier (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the measuring and reporting of PHR for a specific UL carrier, as disclosed in Z1, with the further step of reporting PHR of each component carrier during carrier aggregation, as disclosed in K1. As discussed above, the limitations herein can be interpreted such that Z1 reads upon them in their entirety. The limitations relating to PHR of an uplink subcarrier and PHR of one bandwidth part are not both required, as they are preceded by the phrase “one or more of the following.” Because Z1 and K1 are both directed to reporting PH of a component carrier, they can each read upon the limitation relating to the PHR of an uplink subcarrier. While neither reference explicitly discloses bandwidth part (BWP), such a limitation is not necessary because of the “or” conjunction. Despite this, examiner would like to note that a BWP is analogous to a component carrier because they are both sections of bandwidth of a certain range reserved for a particular use by a particular device. Therefore the uplink component carriers disclosed in Z1 can be interpreted to read upon the BWP of the instant claim. The reason that K1 is brought in as a 103 is largely directed to the method of reporting the PHR. The reporting method of Z1 is not clear, and merely states that a PHR is reported as cited above. K1 explicitly discloses multiplexing PHR onto a MAC CE, which is closer to the instant method of (potentially) reporting multiple sets of PH information at once. Reporting multiple PHR for each of one or more available sub-carriers allows the eNodeB to more efficiently assign resources without needing multiple transmission of PHR. Reporting multiple PHR also allows the base station to be aware of specific power requirements for each individual subcarrier, which in turn helps prevent errors caused by incorrect assignment of subcarriers. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Z1 and K1 disclose the limitations of Claim 11.
Z1 further discloses the below limitation:	wherein the report further comprises a report on a first media access control MAC entity (Z1 Par 30 PHR is included in the MAC protocol data unit (PDU)), and	in a serving cell in which the first MAC entity is located, activating, configuring, or reconfiguring at least one of the following that correspond to the first MAC entity: an uplink subcarrier, a bandwidth part, and an uplink shared channel (Fig 1a-1c and Par 11 gives example configurations of multiple component carriers (e.g. bandwidth parts); Par 13-15 disclose configuring an WTRU uplink subcarrier); and	triggering, the report on the first MAC entity (Par 3 WTRU sends PHR to eNodeB).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned apparatus with the further step of reporting the PHR of an uplink subcarrier on a MAC entity, as disclosed in Z1. Z1 includes the PHR on a MAC PDU, and as discussed above the PHR can refer to a specific subcarrier. Figs 1c-1c of Z1 disclose potential configurations of subcarriers in which discrete sections of bandwidths are separated into subcarriers (e.g. BWPs). Z1 is directed to reporting a power headroom for one or more of these component carriers, which reads upon the instant claims. Reporting PH for each of a series of component carriers aids in efficient assignment of resources in the network. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Z1 and K1 disclose the limitations of Claim 11.
Z1 further discloses the below limitation:	activating, configuring, or reconfiguring at least one of the following that correspond to a first MAC entity in the plurality of MAC entities: an uplink subcarrier, a bandwidth part, and an uplink shared channel (Z1 Fig 1a-1c and Par 11 gives example configurations of multiple component carriers (e.g. bandwidth parts); Par 13-15 disclose configuring an WTRU uplink subcarrier); and	triggering, a report on each of the plurality of MAC entities, or triggering a report only on a first MAC entity (Fig 3 wherein a MAC CE is generated based on PH and repeats if the system expects a periodic PHR; Fig 3 block 310 discloses that the PHR is for "current carrier", implying that it is one of multiple the steps are performed on).
Z1 does not disclose the below limitation:	wherein a serving cell comprises a plurality of MAC entities and is a serving cell in a process in which the apparatus performs multi-connectivity communication;
K1 does disclose the below limitation:	wherein a serving cell comprises a plurality of MAC entities and is a serving cell in a process in which the apparatus performs multi-connectivity communication (K1 Par 11 UE may perform uplink transmission at more than one serving cell (see Fig 6 wherein steps loop indefinitely));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned apparatus with performing the steps of sending a PHR for one or more MAC entities, as described in both Z1 and K1. Both prior art references disclose sending a PHR associated with a given carrier (or subcarrier) to a base station. K1 discloses performing this step on more than one serving cell. Z1 can also be interpreted to apply to several subcarriers, but it is not explicitly stated as in K1. Performing the steps of configuring an uplink subcarrier and triggering a PHR for that subcarrier aids in correctly assigning resources by the relevant base station. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Z1 and K1 disclose the limitations of Claim 11.
Z1 further discloses the below limitation:	the first indication information is used to indicate whether to report power headroom information corresponding to an uplink subcarrier (Z1 Par 112 usage of specific PHRs allow a WTRU to report on different UL grants (e.g. different BWPs); examiner notes that uplink subcarrier and bandwidth part are read to be analogous herein), or	is used to indicate whether to report power headroom information corresponding to a bandwidth part (Par 112 usage of specific PHRs allow a WTRU to report on different UL grants (e.g. different BWPs); examiner notes that uplink subcarrier and bandwidth part are read to be analogous herein).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned apparatus with sending a PHR for a particular uplink subcarrier as disclosed in Z1. Sending a PHR of a subcarrier aids the base station in properly assigning network resources based on power requirements. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Z1 and K1 disclose the limitations of Claim 11.
Z1 further discloses the below limitation:	configuring, corresponding maximum transmit power for each uplink subcarrier, wherein maximum transmit power corresponding to all uplink subcarriers is the same or different (Z1 Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier);	configuring, corresponding maximum transmit power for each bandwidth part, wherein maximum transmit power corresponding to all bandwidth parts is the same or different (see Par 29 above wherein a subcarrier (or component carrier) can be interpreted as a BWP);	obtaining, from a physical layer, at least one of a type corresponding to each uplink subcarrier, maximum transmit power corresponding to the type, and power headroom information corresponding to the type (Par 40 eNodeB may configure the maximum WTRU transmit power per carrier, per carrier group, or for all carriers); or	obtaining, from a physical layer, at least one of a type corresponding to each bandwidth part, maximum transmit power corresponding to the type, and power headroom information corresponding to the type (Par 40 eNodeB may configure the maximum WTRU transmit power per carrier, per carrier group, or for all carriers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned apparatus with measuring and reporting a PH of a subcarrier that is different than another subcarrier, as disclosed in Z1. Subcarriers have different maximum transmit powers, and as such a subcarriers specific PHR should be reported to the eNodeB in order to facilitate the most efficient assignment of resources. If the PHR is not accurate for a subcarrier, it may cause issues if a device attempts to transmit at a higher energy than possible via the subcarrier. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Z1 and K1 disclose the limitations of Claim 11.
Z1 further discloses the below limitation:	after the uplink power control, calculating, the power headroom of each uplink subcarrier or the power headroom of each bandwidth part (Z1 Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier).
Z1 does not disclose the below limitation:	performing, uplink power control; 
K1 does disclose the below limitation:	performing, uplink power control (K1 Par 15 apparatus includes a control unit to control a process of receiving configuration information for multiple carriers); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the aforementioned apparatus with reporting a PH for each of a plurality of subcarriers, as disclosed in Z1 and K1. Measuring and reporting a different PH for each subcarrier ensures that the PHR is accurate across the entire set of subcarriers. Reporting only a single PH across all subcarriers may cause issues if there are subcarriers with different power parameters. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Z1 discloses the below limitation:	a processor and a memory (Z1 Fig 5 processor 516 and memory 522) storing instructions executable by the processor, wherein the instructions cause the processor to perform operations comprising:	sending, an uplink grant to a terminal device (Par 12 PUSCH transmission is schedule and controlled by the eNodeB using the UL scheduling grant); and	receiving, a report from the terminal device, wherein the report comprises one (Par 14 WTRU reports back to eNodeB) (Par 14-15 WTRU measures and reports back its DL pathloss estimate to the eNodeB in the form of a PH measurement ; Par 118 PH is carried in a MAC CE on the UL carrier and mapping of the PHR to the UL carrier(s) has to be specified; see also Fig 3 block 310 wherein PH for the current carrier is obtained) and	a power headroom of at least one bandwidth part that corresponds to the at least one uplink subcarrier (Par 12 WTRU receives UL resource allocation (i.e. the indices of allocated resource blocks); Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); see for example Fig 1a-1c wherein examiner is reading the component carriers as analogous to bandwidth parts).
Z1 does not disclose the below limitation:	receiving, a report from the terminal device, wherein the report comprises one or more of
K1 does disclose the below limitation:	receiving, a report from the terminal device, wherein the report comprises one or more (K1 Fig 4 step 440 sending MAC PDU to eNB) of	a power headroom of at least one bandwidth part that corresponds to the at least one uplink subcarrier (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and K1, to combine the measuring and reporting of PHR for a specific UL carrier, as disclosed in Z1, with the further step of reporting PHR of each component carrier during carrier aggregation, as disclosed in K1. As discussed above, the limitations herein can be interpreted such that Z1 reads upon them in their entirety. The limitations relating to PHR of an uplink subcarrier and PHR of one bandwidth part are not both required, as they are preceded by the phrase “one or more of the following.” Because Z1 and K1 are both directed to reporting PH of a component carrier, they can each read upon the limitation relating to the PHR of an uplink subcarrier. While neither reference explicitly discloses bandwidth part (BWP), such a limitation is not necessary because of the “or” conjunction. Despite this, examiner would like to note that a BWP is analogous to a component carrier because they are both sections of bandwidth of a certain range reserved for a particular use by a particular device. Therefore the uplink component carriers disclosed in Z1 can be interpreted to read upon the BWP of the instant claim. The reason that K1 is brought in as a 103 is largely directed to the method of reporting the PHR. The reporting method of Z1 is not clear, and merely states that a PHR is reported as cited above. K1 explicitly discloses multiplexing PHR onto a MAC CE, which is closer to the instant method of (potentially) reporting multiple sets of PH information at once. Reporting multiple PHR for each of one or more available sub-carriers allows the eNodeB to more efficiently assign resources without needing multiple transmission of PHR. Reporting multiple PHR also allows the base station to be aware of specific power requirements for each individual subcarrier, which in turn helps prevent errors caused by incorrect assignment of subcarriers. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.

Claims 4-5, 10, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of K1 and further in view of Guo (20100238863 A1), hereafter G1.
Regarding Claim 4, Z1 and K1 disclose the limitations of Claim 1.
Z1 further discloses the below limitation:	sending, by the terminal device, the report to the base station in a first reporting manner (Z1 Par 3 WTRU sends PHR to eNodeB), wherein the report comprises at least one of the following:	power headroom information corresponding to each uplink subcarrier in the serving cell (Par 3 WTRU sends PHR to eNodeB),	power headroom information corresponding to each bandwidth part in the serving cell (Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); Par 112 usage of specific PHRs allow a WTRU to report on different UL grants (e.g. different BWPs)),	maximum transmit power information corresponding to each uplink subcarrier in the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB), or	maximum transmit power information corresponding to each bandwidth part in the serving cell (uplink subcarrier and bandwidth part are read to be analogous herein).
Z1 and K1 do not disclose the below limitation:	identification information of a serving cell,
G1 does disclose the below limitation:	identification information of a serving cell (G1 Par 36 PHR CE may have an identification field, for identifying which uplink carrier the carried PHR value is corresponding to),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and G1, to combine the aforementioned method with formatting the MAC CE containing the PHR with maximum transmit power of each subcarrier, as disclosed in Z1, with the further step of including an identifier that associates the PHR with a particular subcarrier, as disclosed in G1. As discussed above, the prior art (namely K1) is directed to reporting multiple sets of PHR simultaneously. Neither Z1 nor K1 explicitly say that an identifier of the subcarrier is included with the PHR, but G1 remedies this deficiency. When reporting multiple PHRs, it is necessary to identify which subcarriers the PHR is associated with so that the base station can assign resources appropriately. Therefore, it would have been obvious to combine Z1, K1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Z1 and K1 disclose the limitations of Claim 1.
Z1 further discloses the below limitation:	sending, by the terminal device, the report to the base station in a second reporting manner (Z1 Par 3 WTRU sends PHR to eNodeB), wherein the report comprises at least one of the following:	power headroom information corresponding to each uplink subcarrier in the serving cell (Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier),	power headroom information corresponding to each bandwidth part in the serving cell (Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); Par 112 usage of specific PHRs allow a WTRU to report on different UL grants (e.g. different BWPs)), or	maximum transmit power information corresponding to the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB).
Z1 and K1 do not disclose the below limitation:	identification information of a serving cell,
G1 does disclose the below limitation:	identification information of a serving cell (G1 Par 36 PHR CE may have an identification field, for identifying which uplink carrier the carried PHR value is corresponding to),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and G1, to combine the aforementioned method with formatting the MAC CE containing the PHR with maximum transmit power of each subcarrier, as disclosed in Z1, with the further step of including an identifier that associates the PHR with a particular subcarrier, as disclosed in G1. As discussed above, the prior art (namely K1) is directed to reporting multiple sets of PHR simultaneously. Neither Z1 nor K1 explicitly say that an identifier of the subcarrier is included with the PHR, but G1 remedies this deficiency. When reporting multiple PHRs, it is necessary to identify which subcarriers the PHR is associated with so that the base station can assign resources appropriately. Therefore, it would have been obvious to combine Z1, K1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, Z1 and K1 disclose the limitations of Claim 9.
Z1 further discloses the below limitation:	power headroom information corresponding to each uplink subcarrier in the serving cell (Z1 Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier; Par 118 PH is carried in a MAC CE on the UL carrier and mapping of the PHR to the UL carrier(s) has to be specified),	power headroom information corresponding to each bandwidth part in the serving cell (Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier),	maximum transmit power information corresponding to each uplink subcarrier in the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB), or	maximum transmit power information corresponding to each bandwidth part in the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB).
Z1 and K1 do not disclose the below limitation:	identification information of a serving cell,
G1 does disclose the below limitation:	identification information of a serving cell (G1 Par 36 PHR CE may have an identification field, for identifying which uplink carrier the carried PHR value is corresponding to),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and G1, to combine the aforementioned method with formatting the MAC CE containing the PHR with maximum transmit power of each subcarrier, as disclosed in Z1, with the further step of including an identifier that associates the PHR with a particular subcarrier, as disclosed in G1. As discussed above, the prior art (namely K1) is directed to reporting multiple sets of PHR simultaneously. Neither Z1 nor K1 explicitly say that an identifier of the subcarrier is included with the PHR, but G1 remedies this deficiency. When reporting multiple PHRs, it is necessary to identify which subcarriers the PHR is associated with so that the base station can assign resources appropriately. Therefore, it would have been obvious to combine Z1, K1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Z1 and K1 disclose the limitations of Claim 11.
Z1 further discloses the below limitation:	sending, the report to the base station in a first reporting manner (Z1 Par 3 WTRU sends PHR to eNodeB), wherein the report comprises at least one of the following:	power headroom information corresponding to each uplink subcarrier in the serving cell (Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier),	power headroom information corresponding to each bandwidth part in the serving cell (Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); Par 112 usage of specific PHRs allow a WTRU to report on different UL grants (e.g. different BWPs)),	maximum transmit power information corresponding to each uplink subcarrier in the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB), or	maximum transmit power information corresponding to each bandwidth part in the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB).
Z1 and K1 do not disclose the below limitation:	identification information of a serving cell,
G1 does disclose the below limitation:	identification information of a serving cell (G1 Par 36 PHR CE may have an identification field, for identifying which uplink carrier the carried PHR value is corresponding to),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and G1, to combine the aforementioned apparatus with formatting the MAC CE containing the PHR with maximum transmit power of each subcarrier, as disclosed in Z1, with the further step of including an identifier that associates the PHR with a particular subcarrier, as disclosed in G1. As discussed above, the prior art (namely K1) is directed to reporting multiple sets of PHR simultaneously. Neither Z1 nor K1 explicitly say that an identifier of the subcarrier is included with the PHR, but G1 remedies this deficiency. When reporting multiple PHRs, it is necessary to identify which subcarriers the PHR is associated with so that the base station can assign resources appropriately. Therefore, it would have been obvious to combine Z1, K1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Z1 and K1 disclose the limitations of Claim 11.
Z1 further discloses the below limitation:	sending, the report to the base station in a second reporting manner (Z1 Par 3 WTRU sends PHR to eNodeB), wherein the report comprises at least one of the following:	power headroom information corresponding to each uplink subcarrier in the serving cell (Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier),	power headroom information corresponding to each bandwidth part in the serving cell (Par 18 discloses bandwidth assignment expressed in number of resource blocks (e.g. a bandwidth part); Par 112 usage of specific PHRs allow a WTRU to report on different UL grants (e.g. different BWPs)), or	maximum transmit power information corresponding to the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB).
Z1 and K1 do not disclose the below limitation:	identification information of a serving cell,
G1 does disclose the below limitation:	identification information of a serving cell (G1 Par 36 PHR CE may have an identification field, for identifying which uplink carrier the carried PHR value is corresponding to),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and G1, to combine the aforementioned apparatus with formatting the MAC CE containing the PHR with maximum transmit power of each subcarrier, as disclosed in Z1, with the further step of including an identifier that associates the PHR with a particular subcarrier, as disclosed in G1. As discussed above, the prior art (namely K1) is directed to reporting multiple sets of PHR simultaneously. Neither Z1 nor K1 explicitly say that an identifier of the subcarrier is included with the PHR, but G1 remedies this deficiency. When reporting multiple PHRs, it is necessary to identify which subcarriers the PHR is associated with so that the base station can assign resources appropriately. Therefore, it would have been obvious to combine Z1, K1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Z1 and K1 disclose the limitations of Claim 19.
Z1 further discloses the below limitation:	power headroom information corresponding to each uplink subcarrier in the serving cell (Z1 Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier; Par 118 PH is carried in a MAC CE on the UL carrier and mapping of the PHR to the UL carrier(s) has to be specified), 	power headroom information corresponding to each bandwidth part in the serving cell (Par 29 WTRU may have different maximum transmit powers on different carriers, thus WTRU sends PHR for each carrier),	maximum transmit power information corresponding to each uplink subcarrier in the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB), or	maximum transmit power information corresponding to each bandwidth part in the serving cell (Par 15 WTRU sends transmit power and maximum transmit power to serving eNodeB).
Z1 and K1 do not disclose the below limitation:	identification information of a serving cell,
G1 does disclose the below limitation:	identification information of a serving cell (G1 Par 36 PHR CE may have an identification field, for identifying which uplink carrier the carried PHR value is corresponding to),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and G1, to combine the aforementioned apparatus with formatting the MAC CE containing the PHR with maximum transmit power of each subcarrier, as disclosed in Z1, with the further step of including an identifier that associates the PHR with a particular subcarrier, as disclosed in G1. As discussed above, the prior art (namely K1) is directed to reporting multiple sets of PHR simultaneously. Neither Z1 nor K1 explicitly say that an identifier of the subcarrier is included with the PHR, but G1 remedies this deficiency. When reporting multiple PHRs, it is necessary to identify which subcarriers the PHR is associated with so that the base station can assign resources appropriately. Therefore, it would have been obvious to combine Z1, K1 and G1 to obtain the invention, as specified in the instant claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412